REEVES, District Judge.
On the trial of this cause it was suggested by counsel for defendant that the statute and regulations with respect to maximum prices had been repealed and suspended during the month of October, 1946, and, that, since the case was filed on November 5, 1946, there was a question whether the rights of the plaintiff were not waived or abandoned or destroyed by such interim. It was for that reason that immediate disposition of the case 'was not made.
The facts are not disputed: On December 4, 1945 the defendant sold to one Hubert E. Seiner, Bolivar, Missouri, one 1939 Ford Tudor Sedan with radio and heater, motor number 4676152, for the price and sum of $800. The maximum selling price at that time for that type car with equipment as above stated was $561.40. There was admittedly an overcharge of $238.60. The purchaser failed to institute an action and therefore the government proceeded under the provisions of Sec. 205 (c) (e) of the Act as amended, 50 U.S.C.A. Appendix, § 925 (c,e). The plaintiff seeks treble *788damages but prays in its complaint that restitution be made to the purchaser.
It should be ordered that the defendant pay to Hubert E. Seiner, Bolivar, Missouri, the sum of $238.60 within 30 days from this date or otherwise execution will issue for said sum with costs. It should be further ordered that the defendant pay the United States Government a like amount. This will be equivalent to double instead of treble damages and judgment will be entered accordingly on the second count.
The first count of the complaint should be dismissed for the reason that the statute and regulations with respect to prices of used automobiles have been repealed and the defendant should not be enjoined from violating a law that no' longer exists.
The break in the continuity of the law did not affect rights already attached.